 1
     DEVIN DERHAM-BURK, ESQ. #104353
 2   CHAPTER 13 STANDING TRUSTEE
     DEVIN L. PACE, ESQ. #256514
 3   NANETTE DUMAS, ESQ. #148261
     JANE Z. BOHRER, ESQ. #243692
 4   P.O. BOX 50013
 5
     SAN JOSE, CA 95150-0013
     TELEPHONE:     (408) 354-4413
 6   FACSIMILE:     (408) 354-5513

 7

 8

 9
                           UNITED STATES BANKRUPTCY COURT
10                     NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
11
     IN RE:                                   CHAPTER 13 CASE NO. 18-52601 MEH
12
     MICHAEL HAROUTUN
13   MIROYAN,                                 DECLARATION OF DEVIN DERHAM-
                                              BURK IN SUPPORT OF MOTION
14                                            TO DISMISS CASE PURSUANT
15
                                              TO 11 U.S.C. § 109(e)
                                Debtor.
16                                            Hearing Date: March 21, 2019
                                              Hearing Time: 9:300 a.m.
17                                            Judge: Hon. M. Elaine Hammond
                                              Place: United States Bankruptcy Court
18                                                   280 S. First Street, Courtroom 3020
19                                                   San Jose, CA 95113

20

21          I, Devin Derham-Burk, Chapter 13 Standing Trustee, declare:

22          1. I am an attorney at law, duly licensed to practice before this Court and the duly appointed

23   Chapter 13 Standing Trustee (“Trustee”) in this matter.
24
            2. As the Trustee, I have direct knowledge of the following facts.
25
            3. I personally conducted the continued § 341 meeting of the above-captioned debtor in
26
     this case (the “Debtor”) held on February 11, 2019. In the course of the meeting the Debtor
27


     MIROYAN, 18-52601 MEH            DECLARATION OF DEVIN DERHAM-BURK                     PAGE 1 of 2


 Case: 18-52601       Doc# 58-1      Filed: 02/21/19     Entered: 02/21/19 17:54:19        Page 1 of
                                                  3
 1
     provided me with a list of unsecured debts totaling $558,000. A true and correct copy of that list
 2
     is attached hereto as Exhibit A.
 3
           I declare under penalty of perjury under the laws of the State of California that the
 4

 5
     foregoing is true and correct to the best of my knowledge, information and belief.

 6          Executed on this 21st day of February, 2019 at Los Gatos, California.

 7

 8                                                           /s/ Devin Derham-Burk
 9                                                           Chapter 13 Standing Trustee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     MIROYAN, 18-52601 MEH              DECLARATION OF DEVIN DERHAM-BURK                   PAGE 2 of 2


 Case: 18-52601        Doc# 58-1        Filed: 02/21/19   Entered: 02/21/19 17:54:19       Page 2 of
                                                     3
Case: 18-52601         EXHIBIT
                 Doc# 58-1          A 3Page
                           Filed: 02/21/19      1 of02/21/19
                                           Entered:   1 17:54:19   Page 3 of
